Judgment, Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about October 12, 2010, granting respondents’ cross motion to deny the amended petition and to dismiss the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The Attorney General’s determination not to further investigate petitioners’ claims, after hearing from their representatives and the sponsor prior to acceptance of the condominium offering plan amendment for filing, is not subject to judicial review (see People v Bunge Corp., 25 NY2d 91, 97-98 [1969]). Acceptance of the amendment for filing was not arbitrary and capricious because it contained the required disclosure and a sufficient number of sales had been made to bona fide purchasers to declare the plan effective. There is no merit to petitioners’ claim of any right to a price reduction after the exclusive purchase period set forth in the plan or to their contention that discounted prices offered to nontenant purchasers were discriminatory inducements (see General Business Law § 352-eeee [2] [c] [i]; Karpf v Turtle Bay House Co., 127 Misc 2d 154, 156 [1984]).
We have considered petitioners’ remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Friedman, Acosta, Freedman and Abdus-Salaam, JJ. [Prior Case History: 2010 NY Slip Op 3279KU).]